DETAILED ACTION
This Office action is in response to the RCE filed 12 July 2021, which was entered on 6 October 2021 following the revival of the application by petition. Claims 1-22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2021 has been entered.
 
Claim Rejections - 35 USC § 112
Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 5 and 15, these claims require that the communications protocol of the independent claim be the Bluetooth communications protocol. However, the independent claims require that the codewords comprise a plurality of bits and Bluetooth codewords comprise only a single bit. Thus the requirements of both the independent claims and the dependent claims 5 and 5 are mutually exclusive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-17, 19, and 20, as understood in light of any rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 2016/0365890) in view of Andren et al. (“CCK, the new IEEE 802.11 standard for 2.4 GHz wireless LANs”, International IC-Taipei Conference Proceedings, 3 May 2000.).
For Claims 1 and 11, Reynolds teaches a backscatter tag communication device and method comprising: 
a receiver (see paragraph 56) configured to receive a packet conforming to a communication protocol defining a plurality of codewords and characterized by a first frequency (see paragraphs 44, 45, 49: standards and protocols use specified frequencies and are known to use codebooks of codewords); 
a codeword translator configured to translate each of at least a first subset of the plurality of codewords disposed in the packet to another one of the plurality of codewords defined by the communication protocol in response to a data that the backscatter tag communication device is invoked to transmit (see paragraphs 50-52, 54: data to be transmitted, translation of incident signal to convey data; see also Figure 6 and paragraph 143); and 
a transmitter configured to transmit the packet supplied by the codeword translator at a second frequency different than the first frequency (see paragraph 57: backscatter tag provides a backscattered signal; paragraphs 72-72, 82: varying frequency to convey data). 
While the cited example of codeword translation in Reynolds pertains to Bluetooth, in which the codewords are a single bit, and thus changing 0 to 1 or vice versa constitutes codeword translation as claimed, Reynolds also teaches that the codeword translation may also be applied to provide packets of 
Thus it would have bene obvious to one of ordinary skill in the art at the time the application was filed to apply the codeword translation method of Reynolds to packets of codewords comprising plural bits which are well known in the art as shown in Andren. One of ordinary skill would have been able to do so with the reasonably predictable result of providing packets conforming to widely used protocols.
	For Claims 2 and 12, Reynolds teaches the backscatter tag communication device wherein the translation of a codeword is achieved by changing a phase of the codeword (see paragraphs 89-90: phase indicates 0 or 1; protocols using phase shift keying). 
For Claims 3 and 13, Reynolds teaches the backscatter tag communication device wherein said communication protocol is selected from a group consisting of the ZigBee, WiFi 802.11(g), and WiFi 802.11(n) communication protocols (see paragraph 49: ZigBee, Wi-Fi). 
For Claims 4 and 14, Reynolds teaches the backscatter tag communication device wherein the translation of a codeword is achieved by changing a frequency of the codeword (see paragraphs 72-74, 82, 137: frequency change used to convey 0 or 1). 
For Claims 5 and 15, Reynolds teaches the backscatter tag communication device wherein said communications protocol is the Bluetooth communications protocol (see paragraphs 49, 137: Bluetooth). 
For Claims 6 and 16, Reynolds teaches the backscatter tag communication device wherein said phase change is defined by a data rate of the transmitter (see paragraphs 96, 99: phase change in accord with rate; paragraphs 89, 90: in BPSK, n-PSK the phase change is a function of the data rate). 
For Claims 7 and 17, Reynolds teaches the backscatter tag communication device wherein said backscatter tag communication device transmits the packet supplied by the codeword translator during one of a plurality of time slots at random (see paragraph 32, claim 40: randomized timer used to determine transmission time; protocols listed such as Bluetooth, ZigBee, etc. use time slots). 
For Claims 9 and 19, Reynolds teaches the backscatter tag communication device wherein said received packet has a predefined duration (see paragraphs 56, 80, 81: expected duration, known duration values; protocol standards include predefined packet durations). 
For Claims 10 and 20, Reynolds teaches the backscatter tag communication device wherein said backscatter tag communication device further comprises an envelope detector to detect the duration of the received packet (see paragraphs 56, 80, claim 42: determining duration). 

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 2016/0365890) and Andren et al. (“CCK, the new IEEE 802.11 standard for 2.4 GHz wireless LANs”, International IC-Taipei Conference Proceedings, 3 May 2000.) as applied to claims 1, 7, 11, and 17 above, and further in view of Friedrich et al. (US 2006/0044114).
For Claims 8 and 18, the references as applied above are not explicit as to, but Friedrich teaches the backscatter tag communication device wherein said plurality of time slots is a variable number (see abstract, paragraphs 11 and 12: dynamic slotted ALOHA; adjusting number of slots in accord with number of tags).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a known slotting protocol as in Friedrich when implementing a slotted system as in Reynolds. One of ordinary skill would have been able to do so with the reasonably predictable result of reducing collisions among tag transmissions.

s 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 2016/0365890) and Andren et al. (“CCK, the new IEEE 802.11 standard for 2.4 GHz wireless LANs”, International IC-Taipei Conference Proceedings, 3 May 2000.) as applied to claims 1 and 11 above, and further in view of Kellogg et al. (US 2018/0375703).
For Claims 21 and 22, the references as applied above are not explicit as to, but Kellogg teaches the backscatter tag communication device wherein the backscatter tag communication device is configured to multiply an excitation signal defining the received packet with the data that the backscatter tag communication device seeks to transmit to generate a backscatter tag signal defining the transmitted packet (see paragraphs 90, 93, 94, 116: alterations to excitation signal to convey the data include multiplication (listed modulation operations)).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a known operation to transform the incident signal as in Kellogg to convey data a sin Reynolds. One of ordinary skill would have been able to do so using known operations to make known modifications in a known manner.

Response to Arguments
The amendment filed 12 July 2021 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 102 have been fully considered, as indicated and responded to in the advisory action mailed 30 July 2021, but are not persuasive. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brideglall (US 20030104848) teaches a backscattering RFID tab system compatible with IEEE 802.11 and Bluetooth protocols (see paragraph 45).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        10/19/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466